THE STATE OF SOUTH CAROLINA
             In The Supreme Court

Regina Duggins and Chaunta R. Hamilton, Petitioners,

v.

Jay Lucas, in his capacity as Speaker of the House of
Representatives, and Harvey Peeler, in his capacity as
President of the Senate, Respondents,

and

South Carolina Election Commission,
Respondent/Nominal Defendant.

Appellate Case No. 2020-001042


             ORIGINAL JURISDICTION



                 Opinion No. 27996
Submitted September 17, 2020 – Filed September 23, 2020


                      DISMISSED


Christopher Phillip Kenney, of Richard A. Harpootlian,
PA; and Shaundra Young Scott, of South Carolina
Democratic Party, both of Columbia, for Petitioners.

Kevin A. Hall and Matthew Todd Carroll, both of
Womble Bond Dickinson (US) LLP; and Kenneth M.
Moffitt, all of Columbia, for Respondent Harvey S.
Peeler Jr.; Robert E. Tyson Jr., Vordman Carlisle
            Traywick III, and Robert E. Stepp, all of Robinson Gray
            Stepp & Laffitte, LLC, of Columbia, for Respondent
            James H. Lucas; Harrison D. Brant, Mary Elizabeth
            Crum, Jane W. Trinkley, and William Grayson Lambert,
            all of Burr & Forman, LLP, of Columbia, for Respondent
            The South Carolina Election Commission.

            LaNelle Cantey DuRant, of Columbia, for Amicus Curiae
            The League of Women Voters of South Carolina.

            Attorney General Alan Wilson, Solicitor General Robert
            D. Cook, Deputy Solicitor General J. Emory Smith Jr.,
            and Assistant Attorney General Harley Kirkland, of
            Columbia, for Amicus Curiae Attorney General Alan
            Wilson.


PER CURIAM: We granted Petitioners' request to hear this action for
declaratory and injunctive relief in our original jurisdiction. Prior to the oral
argument scheduled in this matter, the South Carolina General Assembly passed
legislation to amend the election laws to "pave[] the way for South Carolinians to
safely exercise their right to vote in November despite the challenges presented by
COVID-19 . . . [and] help[] ensure the integrity of the voting process." Statement
by Senators Massey and Campsen in support of Amendment 8, Journal of the
Senate of the State of South Carolina, No. 47 at ____ (Sept. 2, 2020). The
Governor signed the bill into law on September 16, 2020. In light of these actions,
we dismiss this case. See Bailey v. S.C. State Election Comm'n, 430 S.C. 268, 274,
844 S.E.2d 390, 393 (2020) (holding the enactment into law of the relief requested
by the plaintiffs rendered the plaintiffs' claim moot).

DISMISSED.

BEATTY, C.J., KITTREDGE, HEARN, JAMES, JJ., and Acting Justice John
D. Geathers, concur.